Title: From George Washington to Major Henry Lee, Jr., 21 January 1780
From: Washington, George
To: Lee, Henry Jr.


          
            Dr Sir
            Head Quarters Morristown 21st Jany 1780
          
          I have received your letter of the 17th—I am happy to find such a disposition in the good people to relieve us, and for their ready & zealous compliance in my requisition. I think you had better order forward the corn which is stored in Cumberland, to this place while the roads remain in their present condition. I suppose the commissaries will take proper care to provide barrels for the salted provisions.
          I am very well pleased with Capn Paytons success. altho, short of the original intention. The circumstance you mention I am persuaded would not admit of carrying it further. I am Dr Sir, with great regard—yours &c.
        